Per curiam.
Based upon the Investigative Panel’s finding of probable cause, and at the direction of the Investigative Panel, the State Bar issued a Notice of Discipline charging Linda M. Howard with violations of professional standards under Bar Rule 4-102 (d), including Standards 3, 4, 21, 22, 23, 44, 45, 62, and 68. The facts on which the Investigative Panel’s finding of probable cause is based involve Howard’s agreement to represent her client in his claims against two lawyers in New Jersey for legal malpractice, her subsequent failure to communicate with her client, and abandonment of his claim, and her *234failure to return the retainer fee he had paid her, and failure to return his legal file. In addition, Howard failed to respond to the Investigative Panel’s Notice of Investigation.
Decided October 7, 1996
Reconsideration denied October 31, 1996.
William P. Smith III, General Counsel State Bar, Jenny K. Mittelman, Assistant General Counsel State Bar, for State Bar of Georgia.
The State Bar served Howard properly and in accordance with Bar Rule 4-208.2 (d), and Howard failed to file a Rejection to the Notice of Discipline pursuant to Bar Rule 4-208.3. Accordingly, she is in default. Bar Rule 4-208.1 (b). We have reviewed the record and agree with the Investigative Panel that disbarment is the appropriate level of discipline in this case. Accordingly, it is hereby ordered that Howard is disbarred from the practice of law in this state. She is reminded of her obligations to protect the interests of her clients as well as to comply fully with all requirements of Bar Rule 4-219 (c) (1) and (2).

Disbarred.


All the Justices concur.